Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 11/27/2018. Claims 1, 8 and 15 are independent claims. Claims 1-21 have been examined and rejected in the current patent application.  
Response to Arguments
Applicant presents the following arguments in the March 05, 2021 Submission.
Meijer and Liang don’t discuss, the proposed modification of Meijer in view of Liang would render Meijer unsatisfactory for its intended purposes. Consequently, there is no suggestion or motivation to modify Meijer in view of Liang, and reconsideration and withdrawal of the rejections are respectfully requested, (Page 9, line 1-21).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “the proposed modification of Meijer in view of Liang would render Meijer unsatisfactory for its intended purposes. Consequently, there is no suggestion or motivation to modify Meijer in view of Liang.”  The combination of Meijer and Liang discloses the independent claim. Meijer discloses training a model (self-learning and adaptable) simply means learning (determining) good values for all the weights and the bias from labeled. A training model is a dataset that is used to train an ML algorithm. It consists of the sample output data and the corresponding sets of input data that have an influence on the output. The training model is used to run the input data through the algorithm to correlate the processed output against the sample output. The result from this correlation is used to modify the model. Model training in machine language is the process of feeding an ML algorithm with data to help identify and learn good values for all attributes involved. Training sets are used to  to match phrases (n-grams) in the documents to entries in the trie. Filtering module can be configured to filter the extracted phrases from the phrase extraction module to identify a subset of the phrases that have relatively significant meaning. Receiving, by a computing device, a plurality of documents (A receiving device that accepts the transmission of data, instructions, or information). A computing device in cluster can receive one or more document(s), which can represent document(s). A tag is a keyword or term assigned to a piece of information (such as an Internet bookmark, digital image, database record, or computer file). Using tags processes categorize documents, match the documents to information you store about user interests, and use it to alert users to content that matches their interests and use the tag as a flag to route the document for other workflow processes. A collection of documents which have been tagged and build a model to predict the correct categorization for a document. Tagging is the process of manually or automatically adding tags or annotation to various components of unstructured data as one step in the process of preparing such data for analysis. Tagging takes place at a more 
Applicant presents the following arguments in the March 05, 2021 Submission.
Liang doesn’t discuss, editing at least one internal taxonomy of the one or more internal taxonomies based on the user input, (Page 9, line 22-27).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “editing at least one internal taxonomy of the one or more internal taxonomies based on the user input.” Liang discloses the predetermined grammar pattern can define a first class of the model preceding a second class of the model. Classes and subclasses according to defined interactions and can be stored in the knowledge base and tags can be associated with one or more classes of the model. Update (editing) to an item, or including a suggested action to be taken to improve an entity (internal taxonomy), the entity being associated with the item. Therefore, the applicant's claim concept is similar to what Liang discloses. The computing device can determine, for individual ones of the plurality of documents, which the tagged text segment(s) of the respective document match a stored grammar pattern for a suggestion motif. The operating system can include components that perform various functions generally associated with an operating system, e.g., storage management and internal-device management. For examples, the dictionary can include, e.g., in  feedback information can include document or other information used in determining the module output(s), e.g., output(s) of at least one of modules. The modified text and tag sentence can be provided as feedback information. A set of documents frequency-invers document frequency (TF-IDF) or other relevance score. The most common way is to measure the similarity between two text documents is distance in a vector space. A vector space model can be created by using word count, tf-idf, word embedding, or document embedding. Usually documents treated as similar if they are semantically close and describe similar concepts. Documents we measure it as proportion of number of common words to number of unique words in both documents, (see Liang: Para. 0041-0049, 0167, 0200-0223, 0241-0248, 0342 and FIG. 1-13). The applicant should consider Liang teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.  
Applicant presents the following arguments in the March 05, 2021 Amendment.
Meijer and Liang don’t discuss, receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input, (Page 10, line 16-20).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument C, Applicant's Arguments/Remarks filed on March 05, 2021 with respect to independent claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “receiving user input to the set of tags, the 'US 2007/0198506 A1 Attaran Rezaei' as explained in the body of rejection below.
                                                        Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 2008/0082466 A1, hereinafter Meijer) in view of Liang et al. (US 2018/0060302 A1, hereinafter Liang) an in view of Attaran Rezaei et al. (US 2007/0198506 A1, hereinafter Attaran Rezaei).  
Regarding independent claim(s) 1, Meijer discloses a computer-implemented method for tagging electronic documents, the method being executed by one or more processors and comprising (Meijer discloses that analyzes aggregated tagging behavior of users, and evaluates convergence of such tagging trends, to identify criteria for taxonomy applications via employing a segregator component 104 and a convergence component, (see Meijer: Para. 0026 and 0027). Machine learning system can be further trained to recognize special breed of dogs, (e.g., discern "beagles" based on user tagging behavior when tagging digital photos of beagles.), (see Meijer: Para. 0054). The processing unit 1214 can be any of various available processors. Dual microprocessors and other multiprocessor architectures, (see Meijer: Para. 0063). The subject matter has been described above in the general context of computer-executable instructions of a computer program that runs on a computer, (see Meijer: Para. 0062). This reads on the claim concept of tagging electronic documents, the method being executed by one or more processors): 
each external taxonomy being generic to operations of the enterprise (Meijer discloses The segregator component 104 can initially determine existence of a trend for tagging data based on collective user behavior, among a plurality of items 111- 114 (1 thru N, N being an integer.) The items 111-114 can be files, such as photographs, word processing files, spreadsheets, and the like, as well as web pages, emails, and any other suitable types of data items, (see Meijer: Para. 0027, 0028 and FIG. 1-4&9). The subject invention can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information). The recognition component 902 can include a generic classifier component 904 and/or a user-specific classifier component 906. The generic classifier 904 can further include a plurality of classifiers. Search engines 916 (e.g., crawlers) can be supplied with such system 900 and additional tagging relationships to facilitate enterprise management and search (see Meijer: Para. 0055). This reads on the claim concept of each external taxonomy being generic to operations of the enterprise); 
determining a relevance score for each tag in the first set of tags (the inference component 210 can employ an algorithm that scores each potential tagging trend for auto suggesting by assigning a "point" for each time, an item that has been employed with such tagging trend (e.g., one of the tags currently attached to a focus item such as coincident tag(s) is tagged accordingly by a user.) Tagging trends with the highest number of points can be considered the "best" tags for auto suggestion of trends, (see Meijer: Para. 0032, 0033, 0040 and FIG. 1-3). This reads on the claim concept of determining a relevance score for each tag in the first set of tags). 
one or more tags of the second set of tags, tags of the set of tags being in rank order based on respective relevance scores (The system 100 can employ such tags to provide for deducing taxonomy (e.g., for classification purposes) based on relationships of these tags and items. A data driven model of user tagging behavior can be employed, such as modeling items that are being tagged similarly by a plurality of users, (see Meijer: Para. 0026 and FIG. 3&7). The similarity score between a plurality of tags and a tag for an item selected by a user is within a defined threshold, such tags can be analyzed to determine tagging trends (e.g., extraction of metadata derived from analysis of content for establishing trend) to identify that a predetermined convergence criteria has in fact been met, and/or establish such criteria for taxonomy applications, (see Meijer: Para. 0040, 0043 and 0045). This reads on the claim concept of one or more tags of the second set of tags. The inference component 210 can employ an algorithm that scores each potential tagging trend for auto suggesting by assigning a  "point" for each time, an item that has been employed with such tagging trend (e.g., one of the tags currently attached to a focus item such as coincident tag(s) is tagged accordingly by a user.) Tagging trends with the highest number of points can be considered the "best" tags for auto suggestion of trends, (see Meijer: Para. 0032, 0033, 0038, 0040, 0056 and FIG. 1-3). This reads on the claim concept of tags of the set of tags being in rank order based on respective relevance scores); 
However, Meijer does not appears to specifically disclose receiving an electronic document of an enterprise, the electronic document being untagged; providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies, providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise; and each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input. 
In the same field of endeavor, Liang discloses receiving an electronic document of an enterprise, the electronic document being untagged (Liang discloses a computing device can receive at least one document including text segment(s). For example, an e-mail message can be processed once the message has been completely received. The modal-indicator class can include, e.g., imperative verbs such as "add," "change," or "remove/untagged." the pattern set can be updated dynamically, e.g., to add, remove/untagged, or modify patterns, during analysis of a user text or between analyses of two user texts. Electronic records include: emails, websites, Word/Excel documents, digital purchase receipts, databases, text messages, social media postings, and information stored in device, (see Liang: Para. 0022-0028, 0037-0049, 0071, 0091-0099, 0111-0117 and 0143). This reads on the claim concept of receiving an electronic document of an enterprise, the electronic document being untagged); 
providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies (Liang discloses computing device can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual (generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, {see Liang: Para. 0077- 0080, 0108, 0124 0128-0136, 0135-0147, 0154 and 0201-0215). This reads on the claim concept of providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies), 
providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise (Liang discloses computing device can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual (generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, (see Liang: Para. 0077-0080, 0108, 0124 0128-0136, 0135-0147 and 0201-0215). A match can be determined between a selected extraction pattern and text segment(s) 608 anchored at the keyword location. May be helpful in understanding motifs in a document that describes a problem with installation or operation of that specific software package (the ability of an organization to precisely define, easily integrate and effectively retrieve data for both internal applications and external communication), (see Liang: Para. 0041-0049, 0115 and 0235- 0264). This reads on the claim concept of providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise); 
each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input (Liang discloses a tagged/multiple tags text segment that matches a grammar pattern that is associated with a particular motif, e.g., a suggestion, can be identified as including the particular motif, e.g., the suggestion. A user suggestion. In some examples, the predetermined grammar pattern can define a first class of the model preceding a second class of the model. Classes and subclasses according to defined interactions and can be stored in the knowledge base and tags can be associated with one or more classes of the model. Update to an item, or including a suggested action to be taken to improve an entity, the entity being associated with the item. The suggestion(s) can be determined based at least in part on the tagged text segment(s) 608 for the respective document. May be helpful in understanding motifs in a document that describes a problem with installation or operation of that specific software package (the ability of an organization to precisely define, easily integrate and effectively retrieve data for both internal applications and external communication). The tagged text segment to classify the input document into one or more of the motifs. The input devices can be user-operable, or can be configured for input from other computing device, (see Liang: Para. 0023, 0052, 0078, 0102, 0136, 0144, 0166, 0180 and 0250). This reads on the claim concept of each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the generate training model based on user behavior of Meijer in order to have incorporated receiving a document and provide match information, as disclosed by Liang, since both of these mechanisms are directed to the creation and application of tags and retrieval of tagged documents from a folder-based structure can be achieved by a very wide range of software. Windows has native features for tagging some document types and for retrieving them via search, the management requirement for large digital documents collections has spawned many different applications. Many of the products implement a file manager, which runs over a single database rather than a file system, with elements of a folder hierarchy optionally treated as tags. Searching replaces folder browsing in the database architecture. Database performance becomes a critical factor if many thousands of file links are stored. A tag is a keyword or term assigned to a piece of information (such as an Internet bookmark, digital image, database record, or computer file). This kind of metadata helps describe an item and allows it to be found again by browsing or searching. To tag a PDF, choose Tools> Accessibility> Add Tags to Document. This command works on any untagged PDF, such as one created with Adobe PDF Printer. Acrobat analyzes the content of the PDF to interpret the individual page elements, their hierarchical structure, and the intended reading order of each page. Then, it builds a tag tree that reflects that information. It also creates tags for any links, cross references, and bookmarks that you added to the document. Tags are another type of file property, designed to be customized by the user. Tags are great for making searching easier because you can use words or even phrases that make sense to you. You can think of Tags as keywords. While you can add Tags to many different types of files, you can't add them to all file types. Incorporating the teachings of Liang into Meijer would produce the computing device can determine a characteristic pattern associated with a first text segment of the text segments and determine an association between the first text segment and a first individual class of a model based at least in part on the characteristic pattern. The computing device can determine a collection of classes of the model associated with the at least one document based at least in part on the association, and determine an actionable item associated with the at least one document based at least in part on the collection and at least one grammar pattern. The computing device can present or transmit an indication of the actionable item, as disclosed by Liang, (see Abstract).
However, Meijer and Liang does not appears to specifically disclose receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input.
In the same field of endeavor, Attaran Rezaei discloses receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input (Attaran Rezaei discloses use keyword based categorization, indexing, matching, presenting, navigating, ranking, and managing a plurality of documents. Ranking algorithms generally establish a simple ordering of the documents retrieved in response to a query. Documents appearing at the top of this ordering are considered to be more likely to be relevant by improving relevance feedback by allowing tagging. The plurality of contexts is updated based on input received from the plurality of users. User input and other input queries can be matched to index contexts for extracting a set of relevant documents and contexts. The results may then be presented to a user based on ranking in multiples of relevant contexts' scores and a list of ranked documents for each relevant context according to the likelihood of relevance to user interests. The system may also enable user to browse the personalized context hierarchy, can choose to view or edit a context and edit, update or remove tags or summary description of the context or add, (see Attaran Rezaei: Para. 0040-0047, 0066-0073, 0076 and 0097). This reads on the claim concept of receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents and characteristic pattern analysis of Meijer and Liang in order to have incorporated the receiving user input to the set of tags with update, as disclosed by Attaran Rezaei, since both of these mechanisms are directed to finding electronic documents and emails can be a problem. The conventional approach has been to put them into a hierarchical folder structure, but with the advent of mobile devices with small screens and the requirement for minimal user cognitive load, the file system has become completely hidden and file managers are not part of the main operating system. Document Tagging is the general process of adding extra information to documents. It includes static additions to the documents (for example, adding information from Eduction into the document) or more dynamic information (for example, marking a document for further analysis or workflow). A tagged document is one that ‘separates information and structure from presentation’ by the use of tags. There are multiple tagged formats, and tagging in itself does not mean that a document is accessible. Tagged formats are only useful if readers have the relevant assistive technologies to interact with those formats. The tag Database allows adding, deleting and editing of tags in a project. Presented in this section solution uses aggregation function to check, there are some rows with related tags / hashtags. Aggregation functions are specific functions that allows to make special orations on data and use results as conditions. The ranking algorithm is a computerized formula designed to match highly relevant pages with a user's query. The exact nature of each search engine's ranking formula is a closely guarded secret. In general, search engines use a combination of factors that always include keyword frequency and page popularity. Search engines display their results as an ordered list.  The list is 'ranked' with the most relevant websites (as determined by the search engine's ranking algorithm) highest on the first page of returns.  There are many factors involved in determining the rank order of search results. It is important for the serious searcher to understand the underlying dynamics of the process. Each search engine determines the relevance of a page as it relates to a query by using a ranking algorithm.  The ranking algorithm is a computerized formula designed to match highly relevant pages with a user's query.  The exact nature of each search engine's ranking formula is a closely guarded secret.  In general, search engines use a combination of factors that always include keyword frequency and page popularity.  If a query is well formed, the results, while imperfect, often satisfy the searcher.  (See the IMSA modules on Keywords, Operators, and Queries for more information on how to form effective queries.) The keywords of your query start the process.  All ranking algorithms consider how often keywords appear in a document (frequency).   They also measure keywords in relation to each other within a document (proximity).  Another measure considers the location of keywords in a document.  Keywords occurring at the beginning of a page are considered most important.  Additionally, keywords that appear in the titles of pages, and in the URLs of the pages, are given more 'weight' as relevancy is determined. Incorporating the teachings of Attaran Rezaei into Meijer and Liang would produce systems and methods are described in which a user can initiate in-depth searches of subject matter and can browse, navigate, pinpoint, and select relevant contexts, concepts, and documents to gain knowledge. Systems and methods are described in which knowledge can be personalized through tagged, personalized context, and personalized context can be shared within social and professional networks, securely and confidentially and with the desired access control, as disclosed by Attaran Rezaei, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Meijer, Liang and Attaran Rezaei discloses the method as in claim 1. However, the combination of Meijer and Attaran Rezaei do not appears to specifically disclose wherein tagging the electronic document comprises assigning one or more tags of the set of tags to the electronic documents.
In the same field of endeavor, Liang discloses wherein tagging the electronic document comprises assigning one or more tags of the set of tags to the electronic documents (Liang discloses computing device (electronic document) can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Individual can assign specific words or phrases, e.g., remaining in the postfiltered subset discussed below with reference to the phrase-filtering module 236, to one or more classes or subclasses of ontology. For example, the computing device 102 can determine, for individual ones of the plurality of documents, that the tagged text segment, (see Liang: Para. 0077- 0080, 0102-0108, 0124 0128-0136, 0135-0147, 0154 and 0199-0215). This reads on the claim concept of wherein tagging the electronic document comprises assigning one or more tags of the set of tags to the electronic documents).  
Regarding dependent claim(s) 3, the combination of Meijer, Liang and Attaran Rezaei discloses the method as in claim 1. Meijer further discloses wherein adjusting a ranking of tags comprises one of increasing a relevance score, and decreasing a relevance score of at least one tag in the set of tags (select tags and to adjust how closely related to a center context, such as selected relationships and/or a focus tag for displayed results are to be included (e.g., a threshold for inferred relationships to be displayed), (see Meijer: Para. 0038 and 0041). Similarity score to compare such item to a set of related items. If the similarity score between a plurality of tags and a tag for an item selected by a user is within a defined threshold, such tags can be analyzed to determine tagging trends (e.g., extraction of metadata derived from analysis of content for establishing trend) to identify that a predetermined convergence criteria has in fact been met, and/or establish such criteria for taxonomy applications, (see Meijer: Para. 0032, 0040). The selection component 802 can be associated with the segregator component 804 that aids in grouping or clustering items into the set of items and/or relationships, (see Meijer: Para. 0046 and 0047). The system 1000 can generate relevance judgments from feedback of a plurality of users, (see Meijer: Para. 0056). This reads on the claim concept of wherein adjusting a ranking of tags comprises one of increasing a relevance score, and decreasing a relevance score of at least one tag in the set of tags). 
Regarding dependent claim(s) 5, the combination of Meijer, Liang and Attaran Rezaei discloses the method as in claim 1. Meijer further discloses wherein editing at least one internal taxonomy of the one or more internal taxonomies comprises adding at least one term within a hierarchy of the at least one internal taxonomy (the similarity score between a plurality of tags and a tag for an item selected by a user is within a defined threshold, such tags can be analyzed to determine tagging trends (e.g., extraction of metadata derived from analysis of content for establishing trend) to identify that a predetermined convergence criteria has in fact been met, and/or establish such criteria for taxonomy applications, (see Meijer: Para. 0040-0043). a predetermined criteria when to update or refine the previously inferred schema, tighten the criteria on the inferring algorithm based upon the kind of data being processed, (see Meijer: Para. 0037). Creating a pseudo-hierarchy trends can be discovered and examined to verify whether they in fact converge, hence identifying a criteria for taxonomy purposes, (see Meijer: Para. 0030, 0055 and 0058). This reads on the claim concept of wherein editing at least one internal taxonomy of the one or more internal taxonomies comprises adding at least one term within a hierarchy of the at least one internal taxonomy). 
Regarding dependent claim(s) 6, the combination of Meijer, Liang and Attaran Rezaei discloses the method as in claim 1. Meijer further discloses wherein editing at least one internal taxonomy of the one or more internal taxonomies is based on a word embedding cloud that is generated from a set of documents (the term "tag" can refer to a user defined identifying indicia (e.g., keyword), which is applied to an item of content as metadata. relationships between items based on user applied tags can be determined. The system 100 can employ such tags to allow for deducing taxonomy (e.g., for classification purposes) based on the relationships of these tags and items (e.g., posts), (see Meijer: Para. 0026-0032). Items can include word processing documents, web pages, spreadsheets, digital photographs, and any other suitable item, (see Meijer: Para. 0041). This reads on the claim concept of wherein editing at least one internal taxonomy of the one or more internal taxonomies is based on a word embedding cloud that is generated from a set of documents). 
Regarding independent claim{s) 8, Meijer discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for tagging electronic documents, the operations comprising (Meijer discloses that analyzes aggregated tagging behavior of users, and evaluates convergence of such tagging trends, to identify criteria for taxonomy applications via employing a segregator component 104 and a convergence component, (see Meijer: Para. 0026 and 0027). Machine learning system can be further trained to recognize special breed of dogs, (e.g., discern "beagles" based on user tagging behavior when tagging digital photos of beagles.), (see Meijer: Para. 0054). The processing unit 1214 can be any of various available processors. Dual microprocessors and other multiprocessor architectures, (see Meijer: Para. 0063).  The subject matter has been described above in the general context of computer-executable instructions of a computer program that runs on a computer, (see Meijer: Para. 0062). Includes volatile memory 1220 and nonvolatile memory, (see Meijer: Para. 0065 and 0066). This reads on the claim concept of tagging electronic documents, the method being executed by one or more processors). 
each external taxonomy being generic to operations of the enterprise (Meijer discloses The segregator component 104 can initially determine existence of a trend for tagging data based on collective user behavior, among a plurality of items 111- 114 (1 thru N, N being an integer.) The items 111-114 can be files, such as photographs, word processing files, spreadsheets, and the like, as well as web pages, emails, and any other suitable types of data items, (see Meijer: Para. 0027, 0028 and FIG. 1-4&9). The subject invention can employ classifiers that are explicitly trained {e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information). The recognition component 902 can include a generic classifier component 904 and/or a user-specific classifier component 906. The generic classifier 904 can further include a plurality of classifiers. Search engines 916 (e.g., crawlers) can be supplied with such system 900 and additional tagging relationships to facilitate enterprise management and search (see Meijer: Para. 0055). This reads on the claim concept of each external taxonomy being generic to operations of the enterprise); 
determining a relevance score for each tag in the first set of tags (the inference component 210 can employ an algorithm that scores each potential tagging trend for auto suggesting by assigning a "point" for each time, an item that has been employed with such tagging trend (e.g., one of the tags currently attached to a focus item such as coincident tag(s) is tagged accordingly by a user.) Tagging trends with the highest number of points can be considered the "best" tags for auto suggestion of trends, (see Meijer: Para. 0032, 0033, 0040 and FIG. 1-3). This reads on the claim concept of determining a relevance score for each tag in the first set of tags). 
one or more tags of the second set of tags, tags of the set of tags being in rank order based on respective relevance scores (The system 100 can employ such tags to provide for deducing taxonomy (e.g., for classification purposes) based on relationships of these tags and items. A data driven model of user tagging behavior can be employed, such as modeling items that are being tagged similarly by a plurality of users, (see Meijer: Para. 0026 and FIG. 3&7). The similarity score between a plurality of tags and a tag for an item selected by a user is within a defined threshold, such tags can be analyzed to determine tagging trends (e.g., extraction of metadata derived from analysis of content for establishing trend) to identify that a predetermined convergence criteria has in fact been met, and/or establish such criteria for taxonomy applications, (see Meijer: Para. 0040, 0043 and 0045). This reads on the claim concept of one or more tags of the second set of tags. The inference component 210 can employ an algorithm that scores each potential tagging trend for auto suggesting by assigning a "point" for each time, an item that has been employed with such tagging trend (e.g., one of the tags currently attached to a focus item such as coincident tag(s) is tagged accordingly by a user.) Tagging trends with the highest number of points can be considered the "best" tags for auto suggestion of trends, (see Meijer: Para. 0032, 0033, 0038, 0040, 0056 and FIG. 1-3). This reads on the claim concept of tags of the set of tags being in rank order based on respective relevance scores); 
However, Meijer does not appears to specifically disclose receiving an electronic document of an enterprise, the electronic document being untagged; providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies, providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise; and each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input. 
In the same field of endeavor, Liang discloses receiving an electronic document of an enterprise, the electronic document being untagged (Liang discloses a computing device can receive at least one document including text segment(s). For example, an e-mail message can be processed once the message has been completely received. The modal-indicator class can include, e.g., imperative verbs such as "add," "change," or "remove/untagged." the pattern set can be updated dynamically, e.g., to add, remove/untagged, or modify patterns, during analysis of a user text or between analyses of two user texts. Electronic records include: emails, websites, Word/Excel documents, digital purchase receipts, databases, text messages, social media postings, and information stored in device, (see Liang: Para. 0022-0028, 0037-0049, 0071, 0091-0099, 0111-0117 and 0143). This reads on the claim concept of receiving an electronic document of an enterprise, the electronic document being untagged); 
providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies (Liang discloses computing device can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual (generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, (see Liang: Para. 0077- 0080, 0108, 0124 0128-0136, 0135-0147, 0154 and 0201-0215). This reads on the claim concept of providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies), 
providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise (Liang discloses computing device can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual {generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, (see Liang: Para. 0077-0080, 0108, 0124 0128-0136, 0135-0147 and 0201-0215). A match can be determined between a selected extraction pattern and text segment(s) 608 anchored at the keyword location. May be helpful in understanding motifs in a document that describes a problem with installation or operation of that specific software package (the ability of an organization to precisely define, easily integrate and effectively retrieve data for both internal applications and external communication), (see Liang: Para. 0041-0049, 0115 and 0235- 0264). This reads on the claim concept of providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise);  
each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input (Liang discloses a tagged/multiple tags text segment that matches a grammar pattern that is associated with a particular motif, e.g., a suggestion, can be identified as including the particular motif, e.g., the suggestion. a user suggestion. In some examples, the predetermined grammar pattern can define a first class of the model preceding a second class of the model. Classes and subclasses according to defined interactions and can be stored in the knowledge base and tags can be associated with one or more classes of the model. Update to an item, or including a suggested action to be taken to improve an entity, the entity being associated with the item. The suggestion(s) can be determined based at least in part on the tagged text segment(s) 608 for the respective document. May be helpful in understanding motifs in a document that describes a problem with installation or operation of that specific software package (the ability of an organization to precisely define, easily integrate and effectively retrieve data for both internal applications and external communication). The tagged text segment to classify the input document into one or more of the motifs. The input devices can be user-operable, or can be configured for input from other computing device, (see Liang: Para. 0023, 0052, 0078, 0102, 0136, 0144, 0166, 0180 and 0250). This reads on the claim concept of each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents of Meijer in order to have incorporated the a characteristic pattern associated with tags, as disclosed by Liang, since both of these mechanisms are directed to the creation and application of tags and retrieval of tagged documents from a folder-based structure can be achieved by a very wide range of software. Windows has native features for tagging some document types and for retrieving them via search, the management requirement for large digital documents collections has spawned many different applications. Many of the products implement a file manager, which runs over a single database rather than a file system, with elements of a folder hierarchy optionally treated as tags. Searching replaces folder browsing in the database architecture. Database performance becomes a critical factor if many thousands of file links are stored. A tag is a keyword or term assigned to a piece of information (such as an Internet bookmark, digital image, database record, or computer file). This kind of metadata helps describe an item and allows it to be found again by browsing or searching. To tag a PDF, choose Tools> Accessibility> Add Tags to Document. This command works on any untagged PDF, such as one created with Adobe PDF Printer. Acrobat analyzes the content of the PDF to interpret the individual page elements, their hierarchical structure, and the intended reading order of each page. Then, it builds a tag tree that reflects that information. It also creates tags for any links, crossreferences, and bookmarks that you added to the document. Tags are another type of file property, designed to be customized by the user. Tags are great for making searching easier because you can use words or even phrases that make sense to you. You can think of Tags as keywords. While you can add Tags to many different types of files, you can't add them to all file types. Incorporating the teachings of Liang into Meijer would produce the computing device can determine a characteristic pattern associated with a first text segment of the text segments and determine an association between the first text segment and a first individual class of a model based at least in part on the characteristic pattern. The computing device can determine a collection of classes of the model associated with the at least one document based at least in part on the association, and determine an actionable item associated with the at least one document based at least in part on the collection and at least one grammar pattern. The computing device can present or transmit an indication of the actionable item, as disclosed by Liang, (see Abstract).
However, Meijer and Liang does not appears to specifically disclose receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input. 
In the same field of endeavor, Attaran Rezaei discloses receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input (Attaran Rezaei discloses use keyword based categorization, indexing, matching, presenting, navigating, ranking, and managing a plurality of documents. Ranking algorithms generally establish a simple ordering of the documents retrieved in response to a query. Documents appearing at the top of this ordering are considered to be more likely to be relevant by improving relevance feedback by allowing tagging. The plurality of contexts is updated based on input received from the plurality of users. User input and other input queries can be matched to index contexts for extracting a set of relevant documents and contexts. The results may then be presented to a user based on ranking in multiples of relevant contexts' scores and a list of ranked documents for each relevant context according to the likelihood of relevance to user interests. The system may also enable user to browse the personalized context hierarchy, can choose to view or edit a context and edit, update or remove tags or summary description of the context or add, (see Attaran Rezaei: Para. 0040-0047, 0066-0073, 0076 and 0097). This reads on the claim concept of receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents and characteristic pattern analysis of Meijer and Liang in order to have incorporated the receiving user input to the set of tags with update, as disclosed by Attaran Rezaei, since both of these mechanisms are directed to finding electronic documents and emails can be a problem. The conventional approach has been to put them into a hierarchical folder structure, but with the advent of mobile devices with small screens and the requirement for minimal user cognitive load, the file system has become completely hidden and file managers are not part of the main operating system. Document Tagging is the general process of adding extra information to documents. It includes static additions to the documents (for example, adding information from Eduction into the document) or more dynamic information (for example, marking a document for further analysis or workflow). A tagged document is one that ‘separates information and structure from presentation’ by the use of tags. There are multiple tagged formats, and tagging in itself does not mean that a document is accessible. Tagged formats are only useful if readers have the relevant assistive technologies to interact with those formats. The tag Database allows adding, deleting and editing of tags in a project. Presented in this section solution uses aggregation function to check, there are some rows with related tags / hashtags. Aggregation functions are specific functions that allows to make special orations on data and use results as conditions. The ranking algorithm is a computerized formula designed to match highly relevant pages with a user's query. The exact nature of each search engine's ranking formula is a closely guarded secret. In general, search engines use a combination of factors that always include keyword frequency and page popularity. Search engines display their results as an ordered list.  The list is 'ranked' with the most relevant websites (as determined by the search engine's ranking algorithm) highest on the first page of returns.  There are many factors involved in determining the rank order of search results. It is important for the serious searcher to understand the underlying dynamics of the process. Each search engine determines the relevance of a page as it relates to a query by using a ranking algorithm.  The ranking algorithm is a computerized formula designed to match highly relevant pages with a user's query.  The exact nature of each search engine's ranking formula is a closely guarded secret.  In general, search engines use a combination of factors that always include keyword frequency and page popularity.  If a query is well formed, the results, while imperfect, often satisfy the searcher.  (See the IMSA modules on Keywords, Operators, and Queries for more information on how to form effective queries.) The keywords of your query start the process.  All ranking algorithms consider how often keywords appear in a document (frequency).   They also measure keywords in relation to each other within a document (proximity).  Another measure considers the location of keywords in a document.  Keywords occurring at the beginning of a page are considered most important.  Additionally, keywords that appear in the titles of pages, and in the URLs of the pages, are given more 'weight' as relevancy is determined. Incorporating the teachings of Attaran Rezaei into Meijer and Liang would produce systems and methods are described in which a user can initiate in-depth searches of subject matter and can browse, navigate, pinpoint, and select relevant contexts, concepts, and documents to gain knowledge. Systems and methods are described in which knowledge can be personalized through tagged, personalized context, and personalized context can be shared within social and professional networks, securely and confidentially and with the desired access control, as disclosed by Attaran Rezaei, (see Abstract). 
Regarding dependent claim(s) 9, claims 9 is a non-transitory computer-readable storage medium claim that corresponds to the method of dependent claim 2. Therefore, claim 9 is rejected for at least the same reasons as the method of dependent claim 2. 
Regarding dependent claim(s) 10, claims 10 is a non-transitory computer-readable storage medium claim that corresponds to the method of dependent claim 3. Therefore, claim 10 is rejected for at least the same reasons as the method of dependent claim 3. 
Regarding dependent claim(s) 12, claims 12 is a non-transitory computer-readable storage medium claim that corresponds to the method of dependent claim 5. Therefore, claim 12 is rejected for at least the same reasons as the method of dependent claim 5. 
Regarding dependent claim(s) 13, claims 13 is a non-transitory computer-readable storage medium claim that corresponds to the method of dependent claim 6. Therefore, claim 13 is rejected for at least the same reasons as the method of dependent claim 6.
Regarding independent claim(s) 15, Meijer discloses a system, comprising: one or more processors; and a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for tagging electronic documents, the operations comprising (Meijer discloses that analyzes aggregated tagging behavior of users, and evaluates convergence of such tagging trends, to identify criteria for taxonomy applications via employing a segregator component 104 and a convergence component, (see Meijer: Para. 0026 and 0027). Machine learning system can be further trained to recognize special breed of dogs, (e.g., discern "beagles" based on user tagging behavior when tagging digital photos of beagles.), (see Meijer: Para. 0054). The processing unit 1214 can be any of various available processors. Dual microprocessors and other multiprocessor architectures, (see Meijer: Para. 0063). The subject matter has been described above in the general context of computer-executable instructions of a computer program that runs on a computer, (see Meijer: Para. 0062). Includes volatile memory 1220 and nonvolatile memory, {see Meijer: Para. 0065 and 0066). This reads on the claim concept of tagging electronic documents, the method being executed by one or more processors). 
each external taxonomy being generic to operations of the enterprise (Meijer discloses The segregator component 104 can initially determine existence of a trend for tagging data based on collective user behavior, among a plurality of items 111- 114 (1 thru N, N being an integer.) The items 111-114 can be files, such as photographs, word processing files, spreadsheets, and the like, as well as web pages, emails, and any other suitable types of data items, (see Meijer: Para. 0027, 0028 and FIG. 1-4&9). The subject invention can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information). The recognition component 902 can include a generic classifier component 904 and/or a user-specific classifier component 906. The generic classifier 904 can further include a plurality of classifiers. Search engines 916 (e.g., crawlers) can be supplied with such system 900 and additional tagging relationships to facilitate enterprise management and search (see Meijer: Para. 0055). This reads on the claim concept of each external taxonomy being generic to operations of the enterprise); 
determining a relevance score for each tag in the first set of tags (the inference component 210 can employ an algorithm that scores each potential tagging trend for auto suggesting by assigning a "point" for each time, an item that has been employed with such tagging trend (e.g., one of the tags currently attached to a focus item such as coincident tag(s) is tagged accordingly by a user.) Tagging trends with the highest number of points can be considered the "best" tags for auto suggestion of trends, (see Meijer: Para. 0032, 0033, 0040 and FIG. 1-3). This reads on the claim concept of determining a relevance score for each tag in the first set of tags).  
one or more tags of the second set of tags, tags of the set of tags being in rank order based on respective relevance scores (The system 100 can employ such tags to provide for deducing taxonomy (e.g., for classification purposes) based on relationships of these tags and items. A data driven model of user tagging behavior can be employed, such as modeling items that are being tagged similarly by a plurality of users, (see Meijer: Para. 0026 and FIG. 3&7). The similarity score between a plurality of tags and a tag for an item selected by a user is within a defined threshold, such tags can be analyzed to determine tagging trends (e.g., extraction of metadata derived from analysis of content for establishing trend) to identify that a predetermined convergence criteria has in fact been met, and/or establish such criteria for taxonomy applications, (see Meijer: Para. 0040, 0043 and 0045). This reads on the claim concept of one or more tags of the second set of tags. The inference component 210 can employ an algorithm that scores each potential tagging trend for auto suggesting by assigning a "point" for each time, an item that has been employed with such tagging trend (e.g., one of the tags currently attached to a focus item such as coincident tag(s) is tagged accordingly by a user.) Tagging trends with the highest number of points can be considered the "best" tags for auto suggestion of trends, (see Meijer: Para. 0032, 0033, 0038, 0040, 0056 and FIG. 1-3). This reads on the claim concept of tags of the set of tags being in rank order based on respective relevance scores); 
However, Meijer does not appears to specifically disclose receiving an electronic document of an enterprise, the electronic document being untagged; providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies, providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise; and each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input. 
In the same field of endeavor, Liang discloses receiving an electronic document of an enterprise, the electronic document being untagged (Liang discloses a computing device can receive at least one document including text segment(s). For example, an e-mail message can be processed once the message has been completely received. The modal-indicator class can include, e.g., imperative verbs such as "add," "change," or "remove/untagged." the pattern set can be updated dynamically, e.g., to add, remove/untagged, or modify patterns, during analysis of a user text or between analyses of two user texts. Electronic records include: emails, websites, Word/Excel documents, digital purchase receipts, databases, text messages, social media postings, and information stored in device, (see Liang: Para. 0022-0028, 0037-0049, 0071, 0091-0099, 0111-0117 and 0143). This reads on the claim concept of receiving an electronic document of an enterprise, the electronic document being untagged);  
providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies (Liang discloses computing device can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual (generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, (see Liang: Para. 0077- 0080, 0108, 0124 0128-0136, 0135-0147, 0154 and 0201-0215). This reads on the claim concept of providing a first set of tags by processing the electronic document using generic entity extraction based on one or more external taxonomies), 
providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise (Liang discloses computing device can, e.g., receive phrases of text and provide corresponding tag sentences, classes of a model, synonyms, or other information determined based at least in part on knowledge and the phrase-extraction module (filtering out documents). A tag sentence/multiple tags can be associated with corresponding words or phrases. Tag sentences are represented in this document as quoted lists. Receive individual (generic entity) words or phrases of the free-form user text of the individual ones of the plurality of documents 518 including free-form user text. Classification module can provide information about words, phrases, attributes, and mappings to the knowledgebase modification module and subclass can be represented as trees or graphs of nodes in a taxonomy for that class, (see Liang: Para. 0077-0080, 0108, 0124 0128-0136, 0135-0147 and 0201-0215). A match can be determined between a selected extraction pattern and text segment(s) 608 anchored at the keyword location. May be helpful in understanding motifs in a document that describes a problem with installation or operation of that specific software package (the ability of an organization to precisely define, easily integrate and effectively retrieve data for both internal applications and external communication), (see Liang: Para. 0041-0049, 0115 and 0235- 0264). This reads on the claim concept of providing a second set of tags by processing the electronic document using specific entity extraction based on matching words of the electronic document to words of the one or more internal taxonomies, each internal taxonomy being maintained by the enterprise and being specific to operations of the enterprise); 
each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input (Liang discloses a tagged/multiple tags text segment that matches a grammar pattern that is associated with a particular motif, e.g., a suggestion, can be identified as including the particular motif, e.g., the suggestion. A user suggestion, in some examples, the predetermined grammar pattern can define a first class of the model preceding a second class of the model. Classes and subclasses according to defined interactions and can be stored in the knowledge base and tags can be associated with one or more classes of the model. Update to an item, or including a suggested action to be taken to improve an entity, the entity being associated with the item. The suggestion(s) can be determined based at least in part on the tagged text segment(s) 608 for the respective document. May be helpful in understanding motifs in a document that describes a problem with installation or operation of that specific software package (the ability of an organization to precisely define, easily integrate and effectively retrieve data for both internal applications and external communication). The tagged text segment to classify the input document into one or more of the motifs. The input devices can be user-operable, or can be configured for input from other computing device, (see Liang: Para. 0023, 0052, 0078, 0102, 0136, 0144, 0166, 0180 and 0250). This reads on the claim concept of each tag in the second set of tags; defining a set of tags for tagging the electronic document, the set of tags comprising one or more tags of the first set of tags and editing at least one internal taxonomy of the one or more internal taxonomies based on the user input).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents of Meijer in order to have incorporated the a characteristic pattern associated with tags, as disclosed by Liang, since both of these mechanisms are directed to the creation and application of tags and retrieval of tagged documents from a folder-based structure can be achieved by a very wide range of software. Windows has native features for tagging some document types and for retrieving them via search, the management requirement for large digital documents collections has spawned many different applications. Many of the products implement a file manager, which runs over a single database rather than a file system, with elements of a folder hierarchy optionally treated as tags. Searching replaces folder browsing in the database architecture. Database performance becomes a critical factor if many thousands of file links are stored. A tag is a keyword or term assigned to a piece of information (such as an Internet bookmark, digital image, database record, or computer file). This kind of metadata helps describe an item and allows it to be found again by browsing or searching. To tag a PDF, choose Tools> Accessibility> Add Tags to Document. This command works on any untagged PDF, such as one created with Adobe PDF Printer. Acrobat analyzes the content of the PDF to interpret the individual page elements, their hierarchical structure, and the intended reading order of each page. Then, it builds a tag tree that reflects that information. It also creates tags for any links, cross references, and bookmarks that you added to the document. Tags are another type of file property, designed to be customized by the user. Tags are great for making searching easier because you can use words or even phrases that make sense to you. You can think of Tags as keywords. While you can add Tags to many different types of files, you can't add them to all file types. Incorporating the teachings of Liang into Meijer would produce the computing device can determine a characteristic pattern associated with a first text segment of the text segments and determine an association between the first text segment and a first individual class of a model based at least in part on the characteristic pattern. The computing device can determine a collection of classes of the model associated with the at least one document based at least in part on the association, and determine an actionable item associated with the at least one document based at least in part on the collection and at least one grammar pattern. The computing device can present or transmit an indication of the actionable item, as disclosed by Liang, (see Abstract).
However, Meijer and Liang does not appears to specifically disclose receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input.
In the same field of endeavor, Attaran Rezaei discloses receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input (Attaran Rezaei discloses use keyword based categorization, indexing, matching, presenting, navigating, ranking, and managing a plurality of documents. Ranking algorithms generally establish a simple ordering of the documents retrieved in response to a query. Documents appearing at the top of this ordering are considered to be more likely to be relevant by improving relevance feedback by allowing tagging. The plurality of contexts is updated based on input received from the plurality of users. User input and other input queries can be matched to index contexts for extracting a set of relevant documents and contexts. The results may then be presented to a user based on ranking in multiples of relevant contexts' scores and a list of ranked documents for each relevant context according to the likelihood of relevance to user interests. The system may also enable user to browse the personalized context hierarchy, can choose to view or edit a context and edit, update or remove tags or summary description of the context or add, (see Attaran Rezaei: Para. 0040-0047, 0066-0073, 0076 and 0097). This reads on the claim concept of receiving user input to the set of tags, the user input comprising one of changing a ranking of a tag, removing a tag, adding a tag; and performing one or more of adjusting a ranking of tags based on the user input).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents and characteristic pattern analysis of Meijer and Liang in order to have incorporated the receiving user input to the set of tags with update, as disclosed by Attaran Rezaei, since both of these mechanisms are directed to finding electronic documents and emails can be a problem. The conventional approach has been to put them into a hierarchical folder structure, but with the advent of mobile devices with small screens and the requirement for minimal user cognitive load, the file system has become completely hidden and file managers are not part of the main operating system. Document Tagging is the general process of adding extra information to documents. It includes static additions to the documents (for example, adding information from Eduction into the document) or more dynamic information (for example, marking a document for further analysis or workflow). A tagged document is one that ‘separates information and structure from presentation’ by the use of tags. There are multiple tagged formats, and tagging in itself does not mean that a document is accessible. Tagged formats are only useful if readers have the relevant assistive technologies to interact with those formats. The tag Database allows adding, deleting and editing of tags in a project. Presented in this section solution uses aggregation function to check, there are some rows with related tags / hashtags. Aggregation functions are specific functions that allows to make special orations on data and use results as conditions. The ranking algorithm is a computerized formula designed to match highly relevant pages with a user's query. The exact nature of each search engine's ranking formula is a closely guarded secret. In general, search engines use a combination of factors that always include keyword frequency and page popularity. Search engines display their results as an ordered list.  The list is 'ranked' with the most relevant websites (as determined by the search engine's ranking algorithm) highest on the first page of returns.  There are many factors involved in determining the rank order of search results. It is important for the serious searcher to understand the underlying dynamics of the process. Each search engine determines the relevance of a page as it relates to a query by using a ranking algorithm.  The ranking algorithm is a computerized formula designed to match highly relevant pages with a user's query.  The exact nature of each search engine's ranking formula is a closely guarded secret.  In general, search engines use a combination of factors that always include keyword frequency and page popularity.  If a query is well formed, the results, while imperfect, often satisfy the searcher.  (See the IMSA modules on Keywords, Operators, and Queries for more information on how to form effective queries.) The keywords of your query start the process.  All ranking algorithms consider how often keywords appear in a document (frequency).   They also measure keywords in relation to each other within a document (proximity).  Another measure considers the location of keywords in a document.  Keywords occurring at the beginning of a page are considered most important.  Additionally, keywords that appear in the titles of pages, and in the URLs of the pages, are given more 'weight' as relevancy is determined. Incorporating the teachings of Attaran Rezaei into Meijer and Liang would produce systems and methods are described in which a user can initiate in-depth searches of subject matter and can browse, navigate, pinpoint, and select relevant contexts, concepts, and documents to gain knowledge. Systems and methods are described in which knowledge can be personalized through tagged, personalized context, and personalized context can be shared within social and professional networks, securely and confidentially and with the desired access control, as disclosed by Attaran Rezaei, (see Abstract). 
Regarding dependent claim(s) 16, claims 16 is a system claim that corresponds to the method of dependent claim 2. Therefore, claim 16 is rejected for at least the same reasons as the method of dependent claim 2.
Regarding dependent claim(s) 17, claims 17 is a system claim that corresponds to the method of dependent claim 3. Therefore, claim 17 is rejected for at least the same reasons as the method of dependent claim 3. 
Regarding dependent claim(s) 19, claims 19 is a system claim that corresponds to the method of dependent claim 5. Therefore, claim 19 is rejected for at least the same reasons as the method of dependent claim 5. 
Regarding dependent claim(s) 20, claims 20 is a system claim that corresponds to the method of dependent claim 6. Therefore, claim 20 is rejected for at least the same reasons as the method of dependent claim 6. 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 2008/0082466 A1, hereinafter Meijer) in view of Liang et al. (US 2018/0060302 A1, hereinafter Liang) in view of Attaran Rezaei et al. (US 2007/0198506 A1, hereinafter Attaran Rezaei) and in view of Nefedov (US 2019/0220695 A1, hereinafter Nefedov).  
Regarding dependent claim(s) 4, the combination of Meijer, Liang and Attaran Rezaei discloses the method as in claim 1. However, the combination of Meijer, Liang and Attaran Rezaei do not appear to specifically disclose wherein the relevance scores are determined based on processing each tag in the set of tags using term frequency inverse document frequency (TF-IDF). 
In the same field of endeavor, Nefedov discloses wherein the relevance scores are determined based on processing each tag in the set of tags using term frequency inverse document frequency (TFIDF) (Nefedov discloses similarity relevance and the emphasis may depend in whole or in part on the particular topics or fields linked. Process 408 includes steps 408-11 through408-13-(Remap TF-IDF 408-11); (Remap TF-IDF features 408-12); (Get vocabulary for clusters 408-13), (see Nefedov: Para. 0065, 0070, 0071, 0081, 0082 and 0083). This reads on the claim concept of wherein the relevance scores are determined based on processing each tag in the set of tags using term frequency inverse document frequency (TF-IDF)).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents using user input tags of Meijer, Liang and Attaran Rezaei in order to have incorporated the tf-idf functions to identify, extract and tag data from the inputs, as disclosed by Nefedov, since both of these mechanisms are directed TF-IDF stands for "Term Frequency and Inverse Document Frequency". This is a technique to quantify a word in documents, compute a weight to each word which signifies the importance of the word in the document and corpus. This method is a widely used technique in Information Retrieval and Text Mining. This measures the importance of document in whole set of corpus, this is very similar to TF. The only difference is that TF is frequency counter for a term tin document d, whereas DF is the count of occurrences of term tin the document set N. In other words, DF is the number of documents in which the word is present. We consider one occurrence if the term consists in the document at least once, we do not need to know the number of times the term is present. DF is the inverse of the document frequency which measures the in formativeness of term t. When we calculate IDF, it will be very low for the most occurring words such as stop words (because stop words such as "is" is present in almost all of the documents, and N/df will give a very low value to that word). This finally gives what we want, a relative weightage. Matching score is the simplest way to calculate the similarity. Incorporating the teachings of Nefedov into Meijer, Liang and Attaran Rezaei would produce relates to a computer-based system for supporting Product Customer Support Systems by means for parameter-free and fully unsupervised: clustering of a selected set documents (e.g., based on a query from some database) with unknown ontology (e.g., cases from Customer Support System); building a taxonomy for sets of documents, as disclosed by Nefedov, (see Abstract). 
Regarding dependent claim(s) 11, claims 11 is a non-transitory computer-readable storage medium claim that corresponds to the method of dependent claim 4. Therefore, claim 11 is rejected for at least the same reasons as the method of dependent claim 4. 
Regarding dependent claim(s) 18, claims 18 is a system claim that corresponds to the method of dependent claim 4. Therefore, claim 18 is rejected for at least the same reasons as the method of dependent claim 4. 
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 2008/0082466 A1, hereinafter Meijer) in view of Liang et al. (US 2018/0060302 A1, hereinafter Liang) in view of Attaran Rezaei et al. (US 2007/0198506 A1, hereinafter Attaran Rezaei) and in view of Gates (US 2011/0307408 A1, hereinafter Gates). 
 Regarding dependent claim(s) 7, the combination of Meijer, Liang and Attaran Rezaei discloses the method as in claim 6. However, the combination of Meijer, Liang and Attaran Rezaei do not appear to specifically disclose wherein the set of documents comprises one or more documents of the enterprise, each document having one or more tags assigned thereto.  
In the same field of endeavor, Gates discloses wherein the set of documents comprises one or more documents of the enterprise, each document having one or more tags assigned thereto (Gates discloses tags that are assigned manually or automatically, and/or may be determined by document processing server 50 based on other information associated with document, (see Gates: Para. 0012 and 0016). Assigning a business value rating to a plurality of documents 40 received from each of the heterogeneous data servers 20 and/or clients, (see Gate: Para. 0017). One or more components of enterprise network 60, including, but not limited to, routers, switches, content switches, and/or firewalls. Document processing server 50 may also represent software executing on one or more data servers, (see Gates: Para. 0018, 0034 and 0035). The values assigned thereto may be preconfigured and adjustable by an administrator or manager, (see Gates: Para. 0064). This reads on the claim concept of the set of documents comprises one or more documents of the enterprise, each document having one or more tags assigned thereto). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a self-learning and adaptable mechanism for tagging electronic documents using user input tags of Meijer, Liang and Attaran Rezaei in order to have incorporated the document tags assigned thereto, as disclosed by Gates, since both of these mechanisms are directed technologies will monitor the traffic flowing through the border of a network looking for key expressions. Further, OLP has also focused primarily on personally identifiable information due to the compliance requirements surrounding such information. Apart from this, many system require administrators to provide tags, or specific keywords, for which the OLP engine will search. The enterprise network comprises a plurality of heterogeneous data servers and a plurality of clients. The method further includes determining, with a processor, one or more characteristics associated with the document, wherein the one or more characteristics are selected from the group comprising a creator of the document, a sender of the document, a receiver of the document, and a quantity of recipients of the document. A priority score to a user associated with the document. The method also includes assigning, with the processor, a business value rating to the document based, at least in part, on the one or more characteristics and the priority score. Further, the method includes performing an operation with the document based on the business value rating. Incorporating the teachings of Gates into Meijer, Liang and Attaran Rezaei would produce managing information in an enterprise is disclosed. Receiving a document from a component of an enterprise network. Determining one or more characteristics associated with the document, assigning a priority score to a user associated with the document, assigning a business value rating to the document, and performing an operation with the document based, on the business value rating, as disclosed by Gates, (see Abstract).  
Regarding dependent claim(s) 14, claims 14 is a non-transitory computer-readable storage medium claim that corresponds to the method of dependent claim 7. Therefore, claim 14 is rejected for at least the same reasons as the method of dependent claim 7.
Regarding dependent claim(s) 21, claims 21 is a system claim that corresponds to the method of dependent claim 7. Therefore, claim 21 is rejected for at least the same reasons as the method of dependent claim 7. 
                                                              Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164